FILED
                                                                     FEBRUARY 1, 2021
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

WENATCHEE RECLAMATION                         )
DISTRICT, AN RCW 87 IRRIGATION                )         No. 37399-1-III
DISTRICT,                                     )
                                              )
                     Respondent,              )
                                              )
       v.                                     )         UNPUBLISHED OPINION
                                              )
DOUGLAS COUNTY, AN RCW 36                     )
WASHINGTON COUNTY,                            )
                                              )
                     Appellant.               )

       KORSMO, J.P.T.1 — Douglas County appeals from a summary judgment in favor

of the Wenatchee Reclamation District (WRD) that requires the County to restore a road

it had partially vacated. We affirm.

                                          FACTS

       This case involves competing easements—one ancient and one only slightly more

modern—involving a tract of land near East Wenatchee. The land currently is owned by

the Collins Family Trust (Collins); Collins is not a party to this action. The area in



       1
        Judge Kevin M. Korsmo was a member of the Court of Appeals at the time
argument was held on this matter. He is now serving as a judge pro tempore of the court
pursuant to RCW 2.06.150.
No. 37399-1-III
Wenatchee Reclamation Dist. v. Douglas County


question involves some rugged landscape features including a sharp ridge line and a

small steep-sided “canyon” according to the remarks of counsel. At issue is a small

portion of the Access Road that connects Baker Avenue to the Canal Road running

alongside an irrigation canal.

       WRD’s predecessor received easements in 1907 and 1912, while the County’s

interest dates from 1926. The two earlier easements granted the right to build the canal

and a “right of way” for maintenance and repair of the canal. The scope of the right-of-

way is not described and there is no specific land identified as constituting the easement

other than granting

       a right-of-way across the Southeast quarter of Section 35 in Township 23
       North of Range 20 E. W. M. in Douglas County, Washington.

Clerk’s Papers (CP) at 495.

       By deed, the County also obtained a right-of-way for a public road in the same

general area in the following decade. In 2016, the County also acquired more land on the

Collins property by quitclaim deed and returned the remainder of the road easement it

had acquired in 1926. The 2016 deed included (in its Exhibit B) a notice that it was

subject to WRD’s easement “for lateral ditches and pipelines used in connection

therewith.” CP at 534.

       Upon acquiring the land, the County sought to vacate its easement in the fall of

2016 in order to develop a storm water retention pond. A small portion of the Access


                                             2
No. 37399-1-III
Wenatchee Reclamation Dist. v. Douglas County


Road near Baker Avenue was posted from both directions with notice of the intent to

vacate the land. The County also published notice in the newspaper. However, it did not

specifically notify WRD of its intended action. The vacation was not contested and the

Board of County Commissioners entered an order vacating the noted section of the

Access Road on September 6, 2016. That section of the Access Road later was removed

to create a storm water retention pond.

       WRD employees returned to the area the following spring to learn they could no

longer access Baker Avenue since the connecting portion of the Access Road had become

a pond. WRD later filed this lawsuit, alleging that it owned and maintained the Access

Road and asked that the court require the County to rebuild the connection or pay WRD

the costs for doing so. The County answered the complaint, denied that WRD was an

owner of the “driveway,” agreed that the road had been in existence since at least 1930

and was used regularly by WRD, and asserted as an affirmative defense that WRD had

failed to join a necessary party, Collins.

        Eventually WRD moved for summary judgment, providing evidence that it had

used the Access Road regularly for at least 100 years to bring in equipment to service the

irrigation canal. The County argued that the only interest WRD had in the property was




                                             3
No. 37399-1-III
Wenatchee Reclamation Dist. v. Douglas County


the Canal Road alongside the irrigation canal, that it had given appropriate notice to

vacate the road, and that Collins was a necessary party to the action.2

       The trial court heard argument of the motion and granted WRD’s request,

reasoning that Collins was not a necessary party, WRD had not been given notice of the

vacation, and that WRD had used the access road to maintain the canal. An order on

summary judgment was entered. The County then timely appealed to this court.

                                        ANALYSIS

       The County argues that summary judgment was improper because proper notice

was given to WRD, questions of fact precluded summary judgment, and that Collins was

a necessary party to the action. We first consider the last argument before turning to the

notice and summary judgment concerns.

       Necessary Party

       The County argues that Collins was a necessary party since it did not own the land

in question. Although there are several circumstances in which Collins would have been

a necessary party, the trial court granted relief on a narrow basis that did not implicate

property ownership. Thus, Collins was not a necessary party.




       2
         The County’s geographic information coordinator, a professional surveyor, filed
an affidavit indicating that he discovered the 1907 and 1912 conveyances in the
“miscellaneous” filings books and that in 25 years he had never before discovered an
easement that was not filed with the deed books. CP at 556.

                                              4
No. 37399-1-III
Wenatchee Reclamation Dist. v. Douglas County


       CR 19 addresses joinder of parties. CR 19(a) describes those parties who should

be joined, while CR 19(b) discusses what courts must do if it is not possible to join

parties. The first of those rules states:

                  (a) Persons to Be Joined if Feasible. A person who is subject to
       service of process and whose joinder will not deprive the court of
       jurisdiction over the subject matter of the action shall be joined as a party in
       the action if (1) in the person’s absence complete relief cannot be accorded
       among those already parties, or (2) the person claims an interest relating to
       the subject of the action and is so situated that the disposition of the action
       in the person’s absence may (A) as a practical matter impair or impede the
       person’s ability to protect that interest or (B) leave any of the persons
       already parties subject to a substantial risk of incurring double, multiple, or
       otherwise inconsistent obligations by reason of the person’s claimed
       interest. If the person has not been so joined, the court shall order that the
       person be made a party. If the person should join as a plaintiff but refuses
       to do so, the person may be made a defendant, or, in a proper case, an
       involuntary plaintiff. If the joined party objects to venue and the person’s
       joinder would render the venue of the action improper, the person shall be
       dismissed from the action.

       Although a trial court’s CR 19 decision is reviewed for abuse of discretion,

dismissal under CR 12(b)(7) is a “drastic remedy” that “should be employed sparingly.”

Gildon v. Simon Prop. Grp., Inc., 158 Wn.2d 483, 494, 145 P.3d 1196 (2006). Discretion

is abused when it is exercised on untenable grounds or for untenable reasons. State ex

rel. Carroll v. Junker, 79 Wn.2d 12, 26, 482 P.2d 775 (1971). An indispensable party is

one who is both necessary to the litigation in the sense that relief cannot be afforded

without the party and it would be inequitable to proceed without the absent party. Auto.

United Trades Org. v. State, 175 Wn.2d 214, 221-223, 235, 285 P.3d 52 (2012) (AUTO).


                                              5
No. 37399-1-III
Wenatchee Reclamation Dist. v. Douglas County


A plaintiff is not required to join additional parties whose presence would be permissive

rather than essential to the litigation. Jensen v. Arntzen, 67 Wn.2d 202, 207, 406 P.2d

954 (1965) (undisclosed principal was not an indispensable party in suit against his

agent).

          CR 19(a) identifies two classes of parties that should be joined if feasible. The

first class is a party whose presence is necessary to afford the existing parties complete

relief. CR 19(a)(1). The other class is a party who “claims an interest” in the proceeding

and either that party’s interest might be adversely affected by the litigation or an existing

party could be subject to inconsistent judgments if the party is not added. CR 19(a)(2).

          Collins does not quite fit under either category. The complaint was fairly narrow,

and the trial court’s ruling similarly was narrow. WRD claimed its undisputed right-of-

way easement had been exercised for around a century through use of the Access Road.

While WRD’s prescriptive easement argument would necessarily have implicated

Collins’ ownership interest in the property, the trial court did not reach that claim.

Similarly, if WRD had pursued a claim of ownership of the land, Collins would have

been a necessary party for the same reason.

          But the ruling here was much narrower. WRD’s undisputed right of access was

interfered with by the County’s actions. Collins was not a necessary party to the order to

restore the access that historically had been used. While it is easily foreseeable that



                                                6
No. 37399-1-III
Wenatchee Reclamation Dist. v. Douglas County


development of the property will lead to a future conflict between Collins and WRD, the

County’s action is the sole concern at issue in this litigation.

       The trial court correctly concluded that Collins was not a necessary party.

       Notice

       The trial court concluded that WRD was entitled to notice of the vacation of the

Access Road. WRD concedes that the County complied with the notice provisions of the

vacation statute, RCW 36.87.050, but argues that it was entitled to better notice given its

interest in the land and its use of the Access Road. We agree.

       Due process is a flexible concept that may vary with the interests that are at stake,

but at its heart are the concepts of notice and the ability to be heard. Mullane v. Central

Hanover Bank & Trust Co., 339 U.S. 306, 313-314, 94 L. Ed. 865, 70 S. Ct. 652 (1950).

The opportunity to be heard must be “appropriate to the nature of the case.” Id. at 313.

       WRD did not receive appropriate notice. Although the County undertook a title

search, it is unclear if the County discovered the easements prior to beginning the

vacation process. They were on file with the County and should have been discovered.

More critically, the County knew that WRD had both a canal and the Canal Road on the

opposite side of the property and, thus, some interest in the greater plot. Finally, the 2016

conveyance by Collins expressly noted that the deed for land near the Access Road was

subject to an agreement with WRD. CP at 534. Although the extent of WRD’s interest



                                               7
No. 37399-1-III
Wenatchee Reclamation Dist. v. Douglas County


was understated, it still served to alert the County that WRD might have an interest in the

land nearer to the planned retention pond.

       The County was on notice that WRD had an interest in the Collins property. We

agree with the trial court that due process required notice specific to WRD. A simple

letter would have sufficed. Under these circumstances, WRD was entitled to more than a

road sign and notice in the legal paper of the county.

       The trial court correctly ruled that WRD did not receive adequate notice of the

road vacation.

       Summary Judgment

       Lastly, the County argues that unresolved questions of fact prevented summary

judgment, pointing to the disputed scope of WRD’s right-of-way. However, WRD

established its legal right to access the property and its factual assertions of how it

exercised that right were unrebutted. Summary judgment was proper.

       Summary judgment rulings are reviewed de novo since an appellate court sits in

the same position as the trial court. Hubbard v. Spokane County, 146 Wn.2d 699, 706-

707, 50 P.3d 602 (2002). Summary judgment is proper when, after viewing the evidence

in a light most favorable to the opposing party, there are no issues of material fact and the

moving party is entitled to judgment as a matter of law. Trimble v. Wash. State Univ.,

140 Wn.2d 88, 93, 993 P.2d 259 (2000). All facts and reasonable inferences are

construed in the light most favorable to the nonmoving party. Id. Summary judgment

                                               8
No. 37399-1-III
Wenatchee Reclamation Dist. v. Douglas County


should be granted if reasonable persons could reach but one conclusion based on all of

the evidence. Id. We believe that to be the case here.

       Vague or generally defined easements still are effective. Sunnyside Valley

Irrigation Dist. v. Dickie, 149 Wn.2d 873, 880, 73 P.3d 369 (2003).3 In that

circumstance, the location or scope of the easement may be fixed by practice. Id.;

Rhoades v. Barnes, 54 Wash. 145, 149, 102 P. 884 (1909) (citing McCue v. Bellingham

Bay Water Co., 5 Wash. 159, 31 P. 461 (1892)). In such instances, extrinsic evidence of

practice is admissible to define the scope of the easement. Sunnyside, 149 Wn.2d at 880.

       Here, the original 1907 easement expressly granted WRD’s predecessor a right-of-

way across the property, thus establishing the right to cross the land to service the canal.

The legal existence of WRD’s right of access was proved. The trial court properly

recognized that right.

       WRD also provided extrinsic evidence of its use of the property for over a century

to service the canal, and provided evidence of its use of the Access Road in support of

those activities for nearly a century. The County did not offer any evidence disputing the

historic or current use of the road. Accordingly, the trial court could only reach one

conclusion from those facts—WRD had used the road to exercise its easement and the




       3
       Such easements are described as floating or roving easements. Sunnyside, 149
Wn.2d at 880.

                                              9
No. 37399-1-III
Wenatchee Reclamation Dist. v. Douglas County


County had interfered with the easement by creating the retention pond. Summary

judgment properly was granted to WRD.

       This case amounts to an unfortunate example of two ships crossing in the night

blissfully unaware of the other’s action. In light of Collins’ plan to develop the

remainder of the property, it behooves the parties and Collins to negotiate an alternative

access for WRD. Perhaps an expansion of the Canal Road to permit the equipment to

turn around and return via that road, topography permitting, is possible. Or maybe some

other solution can be crafted that would not require removal of the retention pond and

restoration of the Access Road. Since this case has the earmarks of future litigation, we

encourage all concerned to see what can be done to avoid the time and expense of

fighting.

       The judgment is affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                              _________________________________
                                                      Korsmo, J.P.T.
WE CONCUR:


_________________________________             _________________________________
      Fearing, J.                                     Pennell, C.J.



                                             10